YETKA, Justice
(dissenting).
I respectfully dissent. The majority has misapplied the precedents laid down in State Farm Mutual Automobile Insurance Co. v. Grain Belt Breweries, Inc., 309 Minn. 376, 245 N.W.2d 186 (1976), and Illinois Farmers Insurance Co. v. Tapemark Co., 273 N.W.2d 630 (Minn.1978).
In Grain Belt, we established the principle that “special circumstances” may exist “which impose a greater potentiality of foreseeable risk or more serious injury.” 309 Minn. at 380, 245 N.W.2d at 189 (quoting Hergenrether v. East, 61 Cal.2d 440, 444, 39 Cal.Rptr. 4, 6, 393 P.2d 164, 166 (1964)). We ruled that negligent driving after a car theft cannot be deemed an intervening efficient cause as a matter of law; it is a question of fact. Grain Belt stands for the proposition that the “trial court must consider the facts of each case and determine whether, in its judgment, those facts constitute such special circumstances” that a jury could find a causal connection. 309 Minn, at 382, 245 N.W.2d at 189-90. .In Grain Belt, we emphasized that, to find “special circumstances,” “[ejach case must be considered on its own facts.” Id. at 380, 245 N.W.2d at 189.
Tapemark reaffirmed the Grain Belt position that the facts of each case must be considered before finding “special circumstances.” In Tapemark, we ruled that summary judgment was inappropriate where there were “genuine disputes about facts relevant to finding the existence of special circumstances.” 273 N.W.2d at 638.
In the case before us, summary judgment is inappropriate. The case should be tried to a jury to determine whether the facts support a conclusion of no “special circumstances” from which it would be reasonably foreseeable that another person would move the petitioner’s truck. A jury could find that a truck left unlocked, engine running, and keys in the ignition invited someone to move it. The truck was blocking a single loading dock in a parking lot congested with noon traffic. The facts and circumstances must be developed and a jury permitted to determine whether the *915truck owner’s actions constituted negligence. It is well-settled law in this jurisdiction that issues of negligence and proximate cause are questions of fact ordinarily not appropriate for determination on summary judgment. Sauter v. Sauter, 244 Minn. 482, 486, 70 N.W.2d 351, 354 (1955).
For these reasons, I would deny review and permit a jury to decide the special circumstances issue.